SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

261
CA 13-01532
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


NORMAN J. CARNEY, PLAINTIFF-APPELLANT,

                      V                                             ORDER

PAVILION DRAINAGE SUPPLY CO., INC.,
DEFENDANT-RESPONDENT.


LECLAIR KORONA GIORDANO COLE LLP, ROCHESTER (MARY JO S. KORONA OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

DADD, NELSON & WILKINSON, ATTICA (DAVID H. NELSON OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), entered April 26, 2013. The order, insofar as
appealed from, granted in part the motion of defendant for summary
judgment and denied the cross motion of plaintiff to compel discovery.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court